                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

Gabriel Hawkins,                                )
                                                )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )             Case No: 3:18 CV 50085
                                                )
City of Dixon, et al.,                          )
                                                )
                                                )
                Defendants.                     )             Judge Frederick J. Kapala


                                           ORDER
Before the court is a report and recommendation (“R&R”) [38] by the magistrate judge that the
case be dismissed for want of prosecution. After being afforded a sufficient opportunity, neither
party has offered any objection to the R&R. Accordingly, there being no written objection to the
R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149-50
(1985), and the court having reviewed the record and the R&R, the court accepts the R&R. This
case is closed.


Date: 11/5/2018                                     ENTER:

                                                    _________________________
                                                    FREDERICK J. KAPALA
                                                    District Judge
